Dismissed and Memorandum Opinion filed January 18, 2007







Dismissed
and Memorandum Opinion filed January 18, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00263-CV
____________
 
BILLY B. ROSS, II, Appellant
 
V.
 
GREAT NORTHERN AIRCRAFT SALES, INC., Appellee
 

 
On Appeal from the 281st District Court
Harris County, Texas
Trial Court Cause No. 05-76601
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed December 1, 2005.  On January 9, 2007, 
appellant filed an
unopposed motion to dismiss the appeal.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed January
18, 2007.
Panel consists of Justices Anderson, Hudson, and Guzman.